Exhibit 10.4

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, effective as of March 3, 2008 (the “Effective Date”), is made by
and between STEC, Inc., a California corporation, (the “Company”) and MARK
MOSHAYEDI (the “Executive”), a resident of the State of California.

RECITALS

WHEREAS, the Executive currently serves as President, Chief Operating Officer,
Chief Technical Officer and Secretary of the Company;

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication of the Executive, notwithstanding the possibility of his termination
of employment with the Company or of a change in control of the Company;

WHEREAS, the Board wishes to diminish the distraction to the Executive and to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending change in control;

WHEREAS, the Board wishes to provide the Executive with compensation
arrangements upon certain terminations of employment with the Company or a
change in control which satisfy the expectations of the Executive and which are
comparable to and competitive with those of other companies; and

WHEREAS, the Executive and the Company agree to terminate, nullify, and cancel
the Simple Technology, Inc. Employment Agreement, dated March 20, 2000, and
entered into between the Executive and the Company;

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the Company and the Executive agree as follows:

Article I.

DEFINITIONS

1.1 “Accrued Annual Base Salary” means that portion of the Executive’s Annual
Base Salary which is accrued but unpaid as of the Date of Termination.

1.2 “Affiliate” means any corporation or other entity which directly or through
intervening entities owns more than thirty five percent (35%) of the combined
power or value of all shares of stock of a corporation or more than thirty five
percent (35%) of the capital and profits interest of an unincorporated entity,
and any corporation or other entity so owned by an Affiliate.

1.3 “Annual Base Salary” means the annual base salary of the Executive in effect
as of the date of his date of Termination of Employment, without regard to any
salary reduction under any plan maintained by the Company under Code Sections
125 or 401(k), or any nonqualified deferred compensation plan maintained by the
Company.

 

- 1 -



--------------------------------------------------------------------------------

1.4 “Board” means the Board of Directors of the Company.

1.5 “Cause” means:

(a) the Executive’s committing any felony or any other crime involving
dishonesty;

(b) the Executive’s failure to perform reasonably assigned lawful duties or to
comply with a lawful instruction of the Board;

(c) the Executive’s dishonesty, willful misconduct, or gross negligence in the
performance of his duties for the Company;

(d) the Executive’s substantial or material failure or refusal to perform or
comply with Company policies, procedures, or practices; or

(e) the Executive’s unauthorized use or disclosure of confidential information
or trade secrets of the Company (or any parent or Subsidiary of the Company).

1.6 “Change in Control” means any of the following events provided that such
event is, or with respect to an event described in Subsection (c) becomes, a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company, in each
case as defined in Treasury Regulation Section 1.409A-3(i)(5) or any successor
provision thereto:

(a) any person (as such term is used in Rule 13d-5 of the Securities Exchange
Act of 1934, as amended, (the “1934 Act”) or group (as such term is defined in
Section 13(d) of the 1934 Act), other than a Subsidiary or any employee benefit
plan (or any related trust) of the Company becomes the beneficial owner of at
least fifty percent (50%) or more of the Common Stock of the Company or of
securities of the Company that are entitled to vote generally in the election of
directors of the Company (“Voting Securities”) representing fifty percent
(50%) or more of the combined voting power of all Voting Securities of the
Company;

(b) within a period of twelve (12) months or less, the individuals who, as of
any date on or after the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least seventy-five percent
(75%) of the Board unless at the end of such period, seventy-five percent
(75%) of individuals then constituting the Board are persons who are Incumbent
Directors or were nominated upon the recommendation of seventy-five percent
(75%) of the Incumbent Directors; or

(c) approval by the shareholders of the Company of either of the following:

(i) a merger, reorganization, or consolidation (“Merger”) with respect to which
the individuals and entities who were the respective beneficial owners of Common
Stock and Voting Securities of the Company immediately before such Merger do
not, after such Merger, beneficially own, directly or indirectly, more than
fifty

 

- 2 -



--------------------------------------------------------------------------------

percent (50%) of, respectively, the Common Stock and the combined voting power
of the Voting Securities of the corporation resulting from such Merger in
substantially the same proportion as their ownership immediately before such
Merger, or

(ii) the sale or other disposition of all or substantially all of the assets of
the Company.

Notwithstanding the foregoing, there shall not be a Change in Control if, in
advance of such event, the Executive agrees in writing that such event shall not
constitute a Change in Control. Also, notwithstanding the forgoing, there shall
not be a Change in Control if an event that otherwise would be deemed a Change
in Control is triggered, created, or in any way caused directly or indirectly
wholly or in part, by any transaction (or a series of related transactions)
between the Executive, Manouch Moshayedi (the Chief Executive Officer and
Chairman of the Board of the Company) and Mike Moshayedi (the former President
of the Company) and/or one or more of their lineal ascendants or descendents,
spouses, and/or siblings; and/or any Person that directly or indirectly is
controlled by, or is under common control with, or established for the benefit
of, such Persons.

1.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulatory guidance promulgated thereunder. A reference to any
specific Code section shall also be deemed to refer to any successor section
thereto.

1.8 “Common Stock” means the common stock, par value $0.001, of the Company.

1.9 “Company” means STEC, Inc., a California corporation, and any of its
successors.

1.10 “Contract Term” has the meaning specified in Section 3.1 of this Agreement.

1.11 “Date of Termination” means the date as of which the Executive’s employment
with the Company or its Affiliate is terminated by the Company or its Affiliate,
or by the Executive for any reason including, but not limited to, death or
Disability.

1.12 “Disability” means either of the following events:

(a) The Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

(b) The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

1.13 “Good Reason” means the occurrence of any one of the following events:

(a) any material breach of this Agreement by the Company including, but not
limited to, the failure of the Company to comply with the provisions of Article
IV;

 

- 3 -



--------------------------------------------------------------------------------

(b) the failure of the Company to assign this Agreement to a successor to the
Company, or the failure of a successor to the Company to explicitly assume and
agree to be bound by this Agreement;

(c) the Company’s requiring the Executive to be based at any office or location
more than thirty (30) miles from the Company’s offices in Santa Ana, California,
except for reasonably required travel which is not materially greater than such
travel generally required of such Executive prior to the date of execution of
this Agreement;

(d) a material reduction in duties inconsistent with the Executive’s position;

(e) the Board’s directive for the Executive to engage in unlawful conduct; or

(f) a material reduction in the Executive’s base salary.

Notwithstanding the foregoing, no act or omission by the Company shall
constitute Good Reason as defined above unless the Executive gives the Company
no more that ninety (90) days written notice from the initial existence or
occurrence of any act or omission which constitutes Good Reason, and the Company
fails to cure such act or omission within the succeeding thirty (30) day period
following the receipt of such notice from the Executive.

1.14 “Monthly Base Salary” means the Executive’s Annual Base Salary in effect as
of the Executive’s Date of Termination of employment, divided by twelve (12).

1.15 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal, or otherwise, including, without limitation, any
instrumentality, division, agency, body, or department thereof).

1.16 “Subsidiary” means, with respect to any Person, (a) any corporation or
other entity of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, owned legally or beneficially by such Person or
one or more Subsidiaries of such Person and (b) any partnership in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

1.17 “Termination of Employment” means the first day on which the Executive is
for any reason no longer employed by the Company or any of its Affiliates.

1.18 “Termination of Employment Without Cause” means a termination of the
Executive’s employment by the Company or any of its Affiliates for any reason
other than Cause (other than death or Disability).

 

- 4 -



--------------------------------------------------------------------------------

Article II.

CANCELLATION OF EMPLOYMENT AGREEMENT

2.1 Cancellation of Employment Agreement.

(a) Effective as of the Effective Date, the Executive and the Company hereby
terminate, nullify, and cancel the Simple Technology, Inc., Employment
Agreement, dated March 20, 2000, entered into between the Executive and the
Company. All provisions of said Employment Agreement, including the arbitration
provisions, are hereby null, void, and of no force or effect. The Executive
agrees to timely enter into and execute any additional documents necessary or
appropriate to effect the intent of this Article II.

(b) The Executive’s employment with the Company is “at will,” meaning that
either the Executive or the Company may terminate the employment relationship at
any time on notice to the other, with or without Cause, for any reason, no
reason or Good Reason, and with no liability of either party to the other,
except as expressly described in this Agreement or any other express agreement
executed by both parties. This Agreement is not intended to, and shall not infer
or imply any right on the part of the Executive to continue in the employ of the
Company or any of its Affiliates. This Agreement is not intended in any way to
limit the right of the Company to terminate the employment of the Executive.

Article III.

TERM OF AGREEMENT

 

3.1 Term of Agreement.

(a) This Agreement shall be effective for the period commencing on the Effective
Date, and ending on the second (2nd) anniversary of such date. The Company may,
in its sole discretion and for any reason, provide written notice of termination
(effective as of the then applicable expiration date) to the Executive no later
than sixty (60) days prior to the expiration of this Agreement. If written
notice is not timely so provided, this Agreement shall be automatically extended
for an additional period of twelve (12) months from the expiration date. This
Agreement shall continue to be automatically extended for an additional twelve
(12) months at the end of such 12-month period and each succeeding 12-month
period unless notice of termination of this Agreement is given in the manner
prescribed in this Section (the initial term, and each such additional 12-month
period, if any, constituting the “Contract Term”). No termination of this
Agreement shall affect the Executive’s rights hereunder with respect to a Change
in Control which has occurred prior to such termination.

(b) In the event of a Change in Control, Section 4.4 of this Agreement shall
become applicable to the Executive. Section 4.4 shall continue to remain
applicable to the Executive until the date which is eighteen (18) months
following the date upon which the Change in Control occurs. Following such
eighteen (18) month period, so long as the employment of the Executive has not
been terminated on account of a termination as described in Section 4.4, this
Agreement shall terminate and be of no further force or effect. If the
Executive’s employment with the Company is terminated on account of a
termination described in Section 4.4 on or

 

- 5 -



--------------------------------------------------------------------------------

before such date, this Agreement shall remain in effect until the Executive
receives, in the entirety, the various payments and benefits to which the
Executive has become entitled under the terms of this Agreement.

(c) If there is a Termination of Employment Without Cause, or a Termination of
Employment by the Executive for Good Reason during the Contract Term, this
Agreement shall remain in effect until the Executive receives, in the entirety,
the various payments and benefits to which Executive has become entitled under
the terms of this Agreement.

Article IV.

TERMINATION BENEFITS

4.1 Termination of Employment by the Company for Cause or by the Executive Other
Than for Good Reason. If, before the end of the Contract Term, the Company
terminates the Executive’s employment for Cause or the Executive terminates
employment other than for Good Reason (other than for death or Disability), the
Company shall pay to the Executive as soon as reasonably practicable after the
Date of Termination an amount equal to the Executive’s Accrued Annual Base
Salary. The Company may not terminate the Executive’s employment for Cause
unless:

(a) no fewer than sixty (60) days prior to the Date of Termination, the Company
provides the Executive with written notice of its intent to consider termination
of the Executive’s employment for Cause, including a detailed description of the
specific reasons which form the basis for such consideration (the “Notice of
Consideration”);

(b) provided that “Cause” shall not constitute “Cause” unless the Executive is
provided with said Notice of Consideration by the Board of such termination for
Cause and fails to cure it within a reasonable period of time (not less than
fifteen (15) nor more than thirty (30) days) after receipt of the Notice of
Consideration, except that the Executive shall not be entitled to a Notice of
Consideration and opportunity to cure if the Executive knew, or should have
known, that the wrongful conduct would result in material harm to the Company;

(c) if, after providing Notice of Consideration, a majority of the Board
(disallowing the vote of the Executive (if the Executive is a member of the
Board) and any other members of the Board alleged to be involved in the events
leading the Board to desire to terminate the Executive for Cause) so determines,
the Board may immediately suspend the Executive, with or without pay, at the
discretion of the majority of the Board, until a final determination pursuant to
this Section 4.1 has been made (which suspension shall not constitute “Good
Reason” for purposes of this Agreement);

(d) for a period ending thirty (30) days after the date Notice of Consideration
is provided, the Executive shall have an opportunity to appear before the Board,
with or without legal representation, at the Executive’s election, to present
arguments on his own behalf;

(e) following the presentation to the Board as provided in Subsection (d) above,
the Executive shall be terminated for Cause only if (i) a majority of the Board
(disallowing the vote of the Executive (if the Executive is a member of the
Board) and any other members of the Board alleged to be involved in the events
leading the Board to terminate the Executive for

 

- 6 -



--------------------------------------------------------------------------------

Cause) determines that the actions of the Executive constituted Cause and that
the Executive’s employment should accordingly be terminated for Cause and
(ii) the Board provides the Executive with a written determination setting forth
in full specificity the basis for such termination of employment which shall be
consistent with the reasons set forth in the Notice of Consideration; and

(f) the Company shall provide the Executive with not less than thirty (30) days
advance written notice of termination, including a statement of the Date of
Termination and the specific detailed basis for such termination which shall be
consistent with the reasons set forth in the Notice of Consideration; provided
however

(g) notwithstanding the foregoing, nothing in this Section 4.1 shall prevent the
Company from terminating the Executive immediately upon the Executive’s
committing any of the acts set forth in Sections 1.5 (a), (c) or (e) herein,
upon a determination by a majority of the Board (disallowing the vote of the
Executive (if the Executive is a member of the Board) and any other members of
the Board alleged to be involved in the events leading the Board to terminate
the Executive for Cause) that the Executive should be immediately terminated for
Cause pursuant to Sections 1.5 (a), (c) or (e).

4.2 Termination of Employment for Death or Disability. If, before the end of the
Contract Term, the Executive’s employment terminates due to death or Disability,
the Company shall pay as soon as reasonably practicable to the Executive, the
beneficiaries designated in writing by the Executive, or the Executive’s estate,
as the case may be, the Executive’s Accrued Annual Base Salary.

4.3 Termination of Employment by the Company without Cause or by the Executive
for Good Reason. If there is a Termination of Employment by the Company without
Cause or a Termination of Employment by the Executive for Good Reason, the
Executive shall receive as soon as reasonably practicable after the Date of
Termination in a lump-sum the Executive’s Accrued Annual Base Salary.
Additionally, as soon as reasonably practicable after six (6) months and one
(1) day following the Date of Termination, the Company shall pay the Executive,
in a lump sum, an amount equal to eighteen (18) months of the Executive’s
Monthly Base Salary.

The Executive shall also be entitled to a lump sum payment, in cash, equal in
value to the sum of (a) eighteen (18) months of the Company’s automobile
reimbursement policy, and (b) eighteen (18) months of premiums for any term life
insurance policy maintained or paid for by the Company for the benefit of the
Executive or the Executive’s designated beneficiaries. The value of the lump sum
benefit payable pursuant hereto shall be based upon the value of such benefits
to the Executive immediately prior to the Termination of Employment.

In addition to the foregoing benefits, Executive shall be entitled to
participate, for eighteen (18) months following Termination of Employment, in
the following employee benefit plans maintained by the Company to the extent the
Executive is a participant in such employee benefit plans immediately preceding
the Date of Termination: group medical insurance, and group dental insurance.
The level of benefits in such plans shall be the level in effect for the
Executive and his dependents at the Date of Termination. The COBRA continuation
period for the Executive shall begin at the end of such eighteen (18) month
period. These programs shall be continued at no cost to the Executive, except to
the extent that federal, state or local tax law requires the inclusion of the
value of such benefits in Executive’s income.

 

- 7 -



--------------------------------------------------------------------------------

The Executive’s entitlement to any termination benefits pursuant to this
Section 4.3 are expressly conditioned upon the Executive’s execution of a
General Release and Waiver as set forth in Section 6.7 (and as attached in form
as “Exhibit A” hereto) prior to the Company’s obligation to provide payment of
any amounts due or any benefits hereunder.

4.4 Termination upon a Change in Control. If within the Contract Term (a) there
occurs a Change of Control and (b) within an eighteen (18) month period
subsequent to the Change of Control the Company terminates the employment of the
Executive without Cause (other than for death or Disability) or the Executive
terminates his employment for Good Reason (other than for death or Disability),
the Executive shall receive as soon as reasonably practicable after the Date of
Termination in a lump sum the Executive’s Accrued Annual Base Salary.
Additionally, as soon as reasonably practicable after six (6) months and one
(1) day following the Termination of Employment, the Company shall pay the
Executive, in a lump sum, an amount equal to eighteen (18) months of the
Executive’s Monthly Base Salary.

The Executive shall also be entitled to a lump sum payment, in cash, equal in
value to the sum of (a) eighteen (18) months of the Company’s automobile
reimbursement policy, and (b) eighteen (18) months of premiums for any term life
insurance policy maintained or paid for by the Company for the benefit of the
Executive or the Executive’s designated beneficiaries. The value of the lump sum
benefit payable pursuant hereto shall be based upon the value of such benefits
to the Executive immediately prior to the Termination of Employment.

In addition to the foregoing benefits, Executive shall be entitled to
participate, for eighteen (18) months following Termination of Employment, in
the following employee benefit plans maintained by the Company to the extent the
Executive is a participant in such employee benefit plans immediately preceding
the Date of Termination: group medical insurance, and group dental insurance.
The level of benefits in such plans shall be the level in effect for the
Executive and his dependents at the Date of Termination. The COBRA continuation
period for the Executive shall begin at the end of such eighteen (18) month
period. These programs shall be continued at no cost to the Executive, except to
the extent that federal, state or local tax law requires the inclusion of the
value of such benefits in Executive’s income.

The Executive’s entitlement to any termination benefits pursuant to this
Section 4.4 are expressly conditioned upon the Executive’s execution of a
General Release and Waiver as set forth in Section 6.7 (and as attached in form
as “Exhibit A” hereto) prior to the Company’s obligation to provide payment of
any amounts due or any benefits hereunder.

4.5 Other Plans and Policies. The termination benefits described in Sections 4.1
through 4.4 are in lieu of any termination benefits that the Executive might
otherwise be entitled to receive from the Company under any of the Company’s
applicable severance pay policies; provided, however, to the extent the
Executive participates in any annual bonus, long-term incentive, equity award,
or similar plan or program, the Executive’s rights upon a Termination of
Employment under such plans or programs shall be determined under the documents
or agreements governing said plans or programs.

 

- 8 -



--------------------------------------------------------------------------------

Except as specified in the preceding paragraph, nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which the Executive is eligible, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any agreement
entered into after the date hereof with the Company or any of its Affiliates.
Subject to the foregoing, amounts which are vested benefits, or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or agreement entered into after the date hereof with the Company or
any of its Affiliates at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice, program or agreement,
except as may be explicitly governed otherwise by this Agreement.

4.6 Code Section 409A.

(a) Notwithstanding anything to the contrary in this Article IV, to the extent
required by Code Section 409A, payment to the Executive if he is a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) shall not be
made before the date which is six (6) months and one (1) day after the date of
the Executive’s separation from service (within the meaning of Code
Section 409A(a)(2)(B)(i)) or, if earlier, the date of death of the Executive,
except to the extent the payments are (i) made by reason of involuntary
termination of employment by the Company without Cause or a termination of the
Executive’s employment with the Company for Good Reason and (ii) do not exceed
the Basic Severance Limitation.

(b) For purposes of this Section the “Basic Severance Limitation” means two
(2) times the lesser of (i) the sum of the Executive’s annualized compensation
based on the annual rate of pay for services provided to the Company for the
taxable year of the Executive preceding the taxable year in which the
Executive’s employment terminated (adjusted for any increase during that taxable
year that was expected to continue indefinitely if the Executive had not
incurred a termination of employment) or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year of the Executive’s termination of employment.

(c) If this Section 4.6 applies, then (i) any lump sum payment otherwise
required (a “Required Lump Sum”) shall first be made when due up to the Basic
Severance Limitation; (ii) any Required Lump Sum that exceeds the Basic
Severance Limitation shall be paid in a single lump sum on the date that is six
(6) months and one (1) day after the Date of Termination; (iii) any installment
payments otherwise required (“Required Installments”) shall be paid in equal
monthly installments during the six (6) month period up to an aggregate amount
that (together with any Required Lump Sum paid during the six (6) month period)
is not in excess of the Basic Severance Limitation, and (iv) the remaining
amount of any Required Installments that would have been paid during the six
(6) month period but for the application of the Basic Severance Limitation shall
be paid (without interest) in a lump sum on the date that is six (6) months and
one (1) day after the Date of Termination, and the remaining Required
Installments shall be paid over the remainder of the applicable installment
period.

 

- 9 -



--------------------------------------------------------------------------------

Article V.

CONTINGENT LIMITATION ON BENEFITS PAYABLE

5.1 General Rules.

(a) Notwithstanding any other provisions of this Agreement or any other
agreement, plan, or arrangement (except as provided in the following paragraph
of this Subsection (a)), if any payment or benefit received or to be received by
the Executive (under the terms of this Agreement, or any other plan,
arrangement, or agreement with the Company, or any other plan, arrangement, or
agreement with any person whose actions result in a Change in Control or any
person affiliated with the Company or any such person) (all such payments and
benefits being hereinafter called “Total Payments”) would be subject (in whole
or in part) to taxes imposed by Code Section 4999, the portion of the Total
Payments payable under this Agreement shall be reduced as herein provided.

The Total Payments payable under this Agreement shall be reduced to the extent
necessary so that no portion of the Total Payments shall be subject to the
parachute excise tax (the “Excise Tax”) imposed by Code Section 4999 (after
taking into account any reduction in the Total Payments provided by reason of
Code Section 280G in any other plan, arrangement, or agreement) but only if the
amount determined under Paragraph (1) below is greater than the amount
determined under Paragraph (2) below.

(1) The amount determined hereunder shall be the net amount of such Total
Payments, as so reduced (and after deduction of the net amount of Federal,
state, and local income taxes on such reduced Total Payments computed at
Executive’s highest marginal tax rates).

(2) The amount determined hereunder shall be:

(A) the net amount of such Total Payments, without reduction (but after
deduction of the net amount of Federal, state, and local income taxes on such
Total Payments computed at Executive’s highest marginal tax rates), further
reduced by:

(B) the amount of Excise Tax to which the Executive would be subject in respect
of such Total Payments.

Any reduction of the Total Payments, if required, shall be made under one of the
two alternative methods described in Subjection (b) below. If a reduction in
Total Payment is required for purposes of this Section 5.1 pursuant to the
calculations hereunder, Total Payments shall not include any amounts considered
a “parachute payment” under Code Section 280G as such determination is made by a
national accounting firm or a national law firm, either of which accounting firm
or law firm shall be selected by, retained by and perform said services at the
expense of the Company.

(b) If the Total Payments all become payable at approximately the same time.

 

- 10 -



--------------------------------------------------------------------------------

(1) Executive’s Monthly Base Salary shall first be reduced (if necessary, to
zero);

(2) Executive’s participation in Company employee benefit plans shall next be
reduced (if necessary, to zero);

(3) any other portions of the Total Payments shall next be reduced (if
necessary, to zero); and

(4) the acceleration of vesting of awards under any equity award plans, annual
incentive plans, deferred compensation or similar nonqualified executive
compensation arrangements shall be reduced as necessary.

If the Total Payments do not become due and payable at approximately the same
time, the respective Total Payments shall be paid in full in the order in which
they become payable, until any portion thereof would be subject to reduction as
set forth herein, and such portion (and any subsequent portions) of the Total
Payments shall be reduced to zero. In such event, the Company shall make every
reasonable effort to make such payments in the order (if possible) that results
in the most favorable tax treatment and economic result for Executive.

(c) For purposes of determining whether and the extent to which the Total
Payments would be subject to the Excise Tax.

(1) no portion of the Total Payments the receipt or enjoyment of which the
Executive shall have effectively waived in writing prior to the Date of
Termination shall be taken into account;

(2) no portion of the Total Payments shall be taken into account which in the
determination of the aforementioned national accounting firm or national law
firm selected by the Company to make such determination does not constitute a
“parachute payment” within the meaning of Code Section 280G(b) (2), including by
reason of Code Section 280G(b) (4) (A);

(3) in calculating the Excise Tax, the payments shall be reduced only the extent
necessary so that the Total Payments in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Code
Section 280G(b) (4) or otherwise not subject to disallowance as deductions
because of Code Section 280G, in the determination of such national accounting
firm or national law firm; and

(4) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by a national accounting firm
or national law firm as selected by the Company, in accordance with the
principles of Code Section 280G(d) (3) and (4).

The Company shall provide the Executive with the calculation of the foregoing
amounts and any supporting materials as are reasonably necessary for the
Executive to evaluate the calculations, however the findings of such national
accounting firm or national law firm shall be binding upon the Executive and the
Company.

 

- 11 -



--------------------------------------------------------------------------------

Article VI.

MISCELLANEOUS

6.1 No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced, except as otherwise specifically
provided herein, by any compensation earned by the Executive as result of
employment by another employer.

6.2 Enforcement.

(a) If the Executive incurs legal or other fees and expenses in an effort to
establish entitlement to payments and benefits rightfully owing under this
Agreement, the Company shall reimburse the Executive for such fees and expenses
in the event the Executive is the prevailing party in any civil action or
arbitration, or in the event the Company and the Board otherwise determine the
Executive is entitled to such payments or benefits, and actually provides said
payments or benefits to the Executive.

(b) If Executive does not prevail (after exhaustion of all available judicial
remedies), and a court of competent jurisdiction determines that the Executive
had no reasonable basis for bringing an action hereunder or there was an absence
of good faith for bringing an action hereunder, no reimbursement for legal fees
or other expenses shall be due to the Executive and Executive shall refund to
the Company any amounts previously paid hereunder (if any) with respect to such
action.

6.3 Assignment, Successors. The Company may freely assign its respective rights
and obligations under this Agreement to a successor of the Company’s business,
without the prior written consent of the Executive. This Agreement shall be
binding upon and inure to the benefit of the Executive and the Executive’s
estate and the Company and any assignee of or successor to the Company.

6.4 Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

6.5 Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid. Any paragraph or part of a paragraph so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such paragraph or part of a paragraph to
the fullest extent possible while remaining lawful and valid.

 

- 12 -



--------------------------------------------------------------------------------

6.6 Amendment and Waiver. This Agreement shall not be altered, amended, extended
or modified except by written instrument executed by the Company and the
Executive. A waiver of any term, covenant, agreement, or condition contained in
this Agreement shall not be deemed a waiver of any other term, covenant,
agreement, or condition, and any waiver of any default in any such term,
covenant, agreement, or condition shall not be deemed a waiver of any later
default thereof or of any other term, covenant, agreement or condition.

6.7 General Waiver and Release. In exchange for the promises and covenants set
forth herein, and in consideration thereof, if the Executive’s employment with
the Company is terminated pursuant to Section 4.3 or 4.4 of this Agreement, then
upon the Executive furnishing the Company with an executed general release and
waiver of claims (which shall be substantially in the form attached hereto as
“Exhibit A”) (“General Release and Waiver”), the Executive shall be entitled to
the termination benefits as specified in the applicable Section.

6.8 Notices. All notices and other communications hereunder shall be in writing
and shall be only effective when actually delivered on a business day during
business hours only by one of the following methods: (a) by hand, or (b) by
first class registered or certified mail, return receipt requested, postage
prepaid, or by a national overnight commercial messenger service such as, but
not limited to FedEx, UPS or DHL, addressed as follows:

 

If to the Company:   

STEC, Inc.

3001 Daimler Street

Santa Ana, California 92705-5812

Attn: Legal Department

If to the Executive, such notices and communications shall be sent to the last
known home address for the Executive on file with the Company.

Either party may from time to time designate a new address by notice given in
accordance with this Section. Notwithstanding the manner of delivery, whether or
not in compliance with the foregoing provisions, notices and communications
shall be effective when actually received by the addressee.

6.9 Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as the Company determines are
required to be withheld pursuant to any applicable law or regulation.

6.10 Counterpart Originals. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

6.11 Entire Agreement. This Agreement forms the entire agreement between the
parties hereto with respect to any severance payment and with respect to the
subject matter contained in the Agreement.

6.12 Effect on Other Agreements. This Agreement shall supersede all prior
agreements, promises and representations regarding severance or other payments
contingent upon termination of employment, whether in writing or otherwise.

 

- 13 -



--------------------------------------------------------------------------------

6.13 Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of California, without regard
to its choice of law principles.

6.14 Survival of Executive’s Rights. All of the Executive’s rights hereunder,
including but not limited to his rights to compensation and benefits, and his
obligations under this Agreement, shall survive the termination of the
Executive’s employment and/or the termination of this Agreement.

6.15 Voluntary Agreement. The Executive acknowledges and represents that he
(i) has read this Agreement; (ii) is hereby advised in writing to consult with
legal counsel prior to executing this Agreement and has had the opportunity to
do so; (iii) understands the legal and binding nature of this Agreement; and
(iv) is acting voluntarily and with full knowledge of his actions in executing
this Agreement.

[The remainder of this page intentionally left blank.]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

STEC, INC.

By:  

/s/ Dan Moses

Name:   Dan Moses Title:   Executive Vice President and Chief Financial Officer

EXECUTIVE

/s/ Mark Moshayedi

MARK MOSHAYEDI

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

This General Release and Waiver (“Release”), dated as of                     ,
20     (“Effective Date”), is made and entered into by and between [Releasing
Party] and his heirs, representatives, successors, assigns, executors, and
administrators (hereinafter “Executive”), on the one hand, and STEC, Inc., and
its current or former owners, partners, officials, directors, officers,
shareholders, affiliates, agents, employee benefit plans, representatives,
servants, employees, attorneys, subsidiaries, parents, divisions, branches,
units, affiliated organizations, successors, predecessors, contractors, assigns,
and all persons acting by, through, under, or in concert with them, past or
present (hereinafter collectively referred to as “Company”). The term “Parties”
or “Party” as used herein shall refer to Executive on the one hand, and those
entities and individuals collectively referred to as Company on the other hand.
The term “third Party” refers to any other entity or individual, who is not
referred to as a Party.

RECITALS

Executive was employed as the [Position] of the Company. Executive terminated
employment as the [Position] of the Company effective on or about [Date].

Executive and Company desire to resolve any and all claims, actual or potential,
which may exist between them and thereby avoid the expense and uncertainty of
litigation.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in order to resolve and settle finally, fully, and completely
all matters or disputes that now or may exist between them, and in consideration
of the mutual covenants and conditions set forth below, IT IS AGREED AS FOLLOWS:

1. Executive Release. Executive, in exchange for the promises contained in this
Release, on behalf of himself, his heirs, representatives, successors, and
assigns, hereby irrevocably and unconditionally waives, releases, and forever
discharges Company or any of its current or former owners, partners, officials,
directors, officers, shareholders, affiliates, employee benefit plans,
representatives, servants, employees, agents, attorneys, subsidiaries, parents,
divisions, branches, units, affiliated organizations, successors, predecessors,
assigns, and all persons acting by, through, under or in concert with them,
either past or present (collectively “Released Party or Parties”), and each and
all of them, from any and all charges, complaints, lawsuits, claims,
liabilities, obligations, promises, agreements, controversies, injuries,
damages, actions, causes of action, suits, rights, demands, judgments, claims
for relief, indebtedness, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, whether
in law or in equity, KNOWN OR UNKNOWN, suspected or unsuspected, actual or
potential, which he now has, owns, or holds, or claims to have, own, or hold
against each or any of the Released Parties, including without limitation, any
claims which arose prior to the date of execution of this Release, whether or
not relating to the employment relationship between Executive and Company or to
the cessation of that employment relationship.

 

- 1 -



--------------------------------------------------------------------------------

Without limiting the above, Executive agrees to waive, release, and forever
discharge, and agrees that he will not in any manner institute, prosecute, or
pursue, any and all complaints, claims, charges, claims for relief, demands,
suits, actions, or causes of action, whether in law or equity, KNOWN OR UNKNOWN,
actual or potential, which he either asserts or could assert, at common law or
under any statute, rule, regulation, order, or law, whether federal, state, or
local, or on any grounds whatsoever, including without limitation, any state or
federal age, sex, race, color, national origin, marital status, religion,
physical disability, mental condition, or mental disability discrimination laws,
including, but not limited to, the United States Constitution, the California
Constitution, the California Fair Employment and Housing Act (California
Government Code § 12940 et seq.), the California Family Rights Act (California
Government Code § 12945.2, 19702.3 et seq.), California Government Code §11135,
the Unruh and George Civil Rights Acts (California Civil Code §51 et seq.), the
California Labor Code, including, but not limited to California Labor Code §201,
et seq., and all provisions of California Labor Code §132a, Title VII of the
Civil Rights Act of 1964, the Equal Pay Act, the Rehabilitation Act of 1973, the
Family and Medical Leave Act , the Employee Retirement Income Security Act of
1974, also known as “ERISA”, and/or Sections 1981, 1983, 1985, 1986 or 1988 of
Title 42 of the United States Code (42 U.S.C. §1981 et seq.), the Americans with
Disabilities Act , the Age Discrimination in Employment Act, as amended, the
Older Workers Benefit Protection Act, claims of retaliation, claims of
“Whistle-blowing,” claims under the Uniformed Services Employment and
Re-Employment Rights Act (“USERRA,” 38 U.S.C. § 4301 et seq.), claims under
California Military and Veterans Code (Cal. Mil. & Vet. Code § 389 et seq.),
claims for the payment of severance pay, sick leave, pension rights, stock
options, benefits, vacation pay, holiday pay, life insurance, fringe benefits,
disability, commissions, bonuses, profit sharing, expenses, penalties, claims
for breach of any type of contract, including written, oral or implied
contracts, breach of any covenant, promise, or representation pertaining to
Executive’s employment, whether express or implied, claims for constructive
termination, wrongful termination, negligent hiring, retention, supervision,
investigation, negligent or intentional infliction of emotional distress, common
counts, statutory violation (failure to pay wages and compensation—Labor Code
§201, et seq.), sexual harassment, discrimination, assault, battery,
interference with prospective economic advantage, fraud, deceit and/or
misrepresentation of any kind, libel, slander, defamation (whether based upon
common law or statute), claims of unfair/unlawful employment or business
practices arising under any of the statutes referenced above, under Business and
Professions Code §17200 et seq., under the Consumer Legal Remedies Act under
Civil Code §1750 et seq., and/or any other claims arising under any other state
or federal provision, act, ordinance, Constitution, law, common law, or arising,
under any contract or agreement, against any Released Party with respect to any
event, matter, claim, damage, or injury arising out of or relating to the
employment of Executive and/or the cessation of such employment and ANY OTHER
CLAIM OF ANY TYPE WHATSOEVER, WHETHER SUCH CLAIM IS KNOWN OR UNKNOWN TO
EXECUTIVE AND/OR HIS REPRESENTATIVES AND ATTORNEYS (collectively “Executive
Released Claims”). Executive Released Claims shall include only those claims
(whether known or unknown) which have arisen prior to the execution of this
Release.

By executing this Agreement Executive is acknowledging that as of the time of
the execution of this Agreement, he has been paid for all hours worked, that he
has not suffered any on-the-job injury for which he has not already filed a
claim and that Executive has received all benefits to which he is entitled at
the time of the execution of this Agreement, but for any payments or benefits to
which the Executive will become entitled pursuant to the execution of this
Agreement so long as this Agreement is not revoked by the Executive pursuant to
Section 8 (c) herein.

 

- 2 -



--------------------------------------------------------------------------------

Executive agrees to indemnify and hold harmless the Released Parties against any
loss or liability, whatsoever, including reasonable attorneys’ fees and costs,
caused by any action or proceeding, in any state or federal courts or
administrative processes, which is brought by Executive and his successors in
interest if such action arises out of, is based upon, or is related in any way
to any claim, demand, or cause of action released herein.

2. Section 1542 Waiver. Executive understands and agrees that the Executive
Released Claims include not only claims presently known to Executive, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Executive Released Claims as
described in the preceding Section 1. Executive understands that he may
hereafter discover facts different from what he now believes to be true, which
if known, could have materially affected this Release, but nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE
DEBTOR.

3. Confidentiality. The Parties understand and agree that this Release and each
of its terms, and the negotiations surrounding it, are confidential and shall
not be disclosed by Executive to any entity or person, for any reason, at any
time, without the prior written consent of Company or as required by law.
Notwithstanding the foregoing, Executive may disclose the terms of this Release
to his immediate family members, spouse, and to legal, financial, and tax
advisors.

4. Liens and Claims for Reimbursement. Executive represents that there are no
outstanding liens, obligations, or claims for reimbursement in this matter,
including, but not limited to, medical or legal liens, or claims for
reimbursement by any person or entity that has provided Executive with any
services or benefits arising out of the employment relationship between
Executive and Company. Executive further represents that there are no
outstanding liens, obligations, or claims for reimbursement pertaining to any
benefits that were received by Executive from any public or governmental agency,
whether said benefits were provided by a federal, state, or local entity or
authority, pertaining to the employment relationship between Executive and
Company. To the extent that there are any liens, obligations, or claims for
reimbursement of any kind, Executive hereby covenants to settle, satisfy or
otherwise extinguish all such liens, obligations, or claims for reimbursement,
and further agrees to defend, indemnify, and hold harmless Company, its
attorneys, and representatives, in any proceeding arising out of any clam by any
person or entity claiming to have any such lien, obligation, or claim for
reimbursement.

 

- 3 -



--------------------------------------------------------------------------------

5. Notices. Any notice or other communication under this Release must be in
writing and shall be effective upon delivery by hand, or three (3) business days
after deposit in the United States mail, postage prepaid, certified or
registered, and addressed to Company at its usual business address, or to
Executive at his most recent home address as shown in the records of the
Company.

6. Amendments; Waivers. This Release may not be amended except by an instrument
in writing, signed by each of the Parties. No failure to exercise and no delay
in exercising any right, remedy, or power under this Release shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
or power under this Release preclude any other or further exercise thereof, or
the exercise of any other right, remedy, or power provided herein or by law or
in equity.

7. Assignment; Successors and Assigns. Executive agrees not to assign, sell,
transfer, delegate, or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Release. Any such purported assignment, transfer, or delegation shall be null
and void. Executive represents that he has not previously assigned or
transferred any claims or rights released pursuant to this Release. Subject to
the foregoing, this Release shall be binding upon and shall inure to the benefit
of the Parties and their respective heirs, successors, attorneys, and permitted
assigns. This Release shall also inure to the benefit of any Released Party.
This Release shall not benefit any other person or entity except as specifically
enumerated in this Release.

8. Older Workers Benefit Protection Act of 1990. Executive understands and
agrees that, by entering into this Release, (i) he is waiving any rights or
claims he might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act of 1990 (“Act”); and (ii) he has
received consideration beyond that to which he was previously entitled. In
accordance with the Act, Executive should be aware of the following:

 

  a. Executive has the right to consult with an attorney before signing this
Release;

 

  b. Executive has twenty-one (21) days to consider this Release; and

 

  c. Executive has seven (7) days after signing this Release to revoke this
Release, and this Release will not be effective until said seven (7) day
revocation period has expired.

9. Severability. If any provision of this Release, or its application to any
person, place, or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the greatest extent permitted by law, and the remainder of this
Release and such provision as applied to other persons, places, and
circumstances shall remain in full force and effect.

10. Attorneys’ Fees. In any legal action, arbitration, or other proceeding
brought to enforce or interpret the terms of this Release, the prevailing Party
shall be entitled to recover reasonable attorneys’ fees and costs.

 

- 4 -



--------------------------------------------------------------------------------

11. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of California, without regards to its principles of
conflicts of law.

12. Interpretation. This Release shall be construed as a whole, according to its
fair meaning, and not in favor of or against any Party. By way of example and
not in limitation, this Release shall not be construed in favor of any Party
receiving a benefit nor against any Party responsible for any particular
language in this Release. Captions are used for reference purposes only and
should be ignored in the interpretation of this Release.

13. Integration. Executive understands and agrees that the preceding Sections
and the Executive’s Severance Agreement and General Release (“Severance
Agreement”) to which this Release is attached recite the sole consideration for
this Release; that no representation or promise has been made by Company, or any
other Released Party concerning the subject matter of this Release, except as
expressly set forth in this Release and the Severance Agreement; and that all
agreements and understandings between the Parties concerning the subject matter
of this Release are embodied and expressed in this Release. This Release and the
Severance Agreement shall supersede all prior or contemporaneous agreements and
understandings among Executive, Company and any other Released Party, whether
written or oral, express or implied, with respect to the employment, termination
and benefits of Executive, including without limitation, any employment-related
agreement or benefit plan, except to the extent that the provisions of any such
agreement or plan have been expressly referred to in this Release or the
Severance Agreement as having continued effect.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND WAIVER INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

[The remainder of this page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

I expressly acknowledge that I enter into this Release knowingly and
voluntarily, without any coercion or duress, and that I have had an adequate
opportunity to review this Release and to consult my attorney regarding it to
the extent I wish to do so. I understand the contents of this Release, and I
agree to all of its terms and conditions.

Acknowledgment of receipt by Executive on this          day of
                    , 20    .

 

 

[Releasing Party]

Executed at                             , California, this      day of
            , 20    .

 

 

[Releasing Party]

Executed at                             , California, this      day of
            , 20    .

 

STEC, Inc.

By:  

 

Name:  

 

Title:  

 

 

- 6 -